Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156651(58)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DONNA WALKER, WILLIAM WALKER, and                                                                  Elizabeth T. Clement,
  HEAD TO TOES MASSAGE THERAPY OF                                                                                     Justices
  OXFORD, INC.,
            Plaintiffs-Appellees,
                                                                    SC: 156651
  v                                                                 COA: 333160
                                                                    Oakland CC: 2015-145545-CK
  OTIS M. UNDERWOOD, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief submitted on June
  12, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 20, 2018

                                                                               Clerk